Citation Nr: 1226475	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  10-47 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD) and residuals of pneumonia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in February 2012 for additional development and readjudication.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's complete service treatment records are unavailable.

2.  The Veteran's current respiratory disorders, diagnosed as COPD and asbestosis, were not present in service, and there is no competent and credible medical evidence relating them to service. 


CONCLUSION OF LAW

A chronic respiratory disorder, including COPD and asbestosis, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in July 2009, the RO informed the Veteran of its duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  The Veteran was notified in August 2009 and September 2009 that his service personnel records were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  There are no service treatment records, or Surgeon General Officer's reports, and a search of the sick and morning reports for the Veteran's unit from 1955 and 1956 yielded no results.  

The Court has noted that when "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In a September 2009 letter, the RO informed the Veteran that the record was fire-related and requested him to provide any possible alternative records related to his service.  After receiving a buddy statement from the Veteran corroborating his reports of being treated for sinusitis and pneumonia in service and no additional information regarding service treatment records, the RO issued a memorandum in October 2009, finding that the service treatment records were unavailable, in accordance with 38 C.F.R. § 3.159(e).

The Veteran's pertinent post-service treatment reports have been obtained and associated with the claims file and/or Virtual VA folder.  The Board particularly notes that private treatment records from MeritCare Clinic dated in the late 1950s or early 1960s could not be obtained in connection with this claim.  See responses from MeritCare Health Systems received in August and September 2009.  Additionally, the Veteran has not indicated that he is in receipt of, and VA does not have knowledge of, disability benefits from the Social Security Administration (SSA).  Therefore, any failure on the part of the RO to request and/or obtain pertinent SSA disability determinations and the medical records considered in making those decisions was not in error.  38 C.F.R. § 3.159 (c)(2). 

The RO also obtained VA examinations in March 2011 and April 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2012 VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's reported in-service history to support the conclusions reached.  There is also no medical evidence of record that suggests a nexus between any currently diagnosed respiratory disorder and his military service; nor has the Veteran provided credible evidence of continuity of symptomatology since separation from service.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis 

The Veteran is seeking service connection for a respiratory disability which he asserts is the result of scarring of his lungs from respiratory infections (pneumonia) he contracted in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In an August 2009 statement, the Veteran reported that he began basic training in January 1955 at Fort Leonard Wood, Missouri and was admitted to the Fort Leonard Wood hospital with bronchitis, laryngitis, and pharyngitis infections.  He stated that in March 1955 he resumed basic training which he completed in four to five weeks.  The Veteran reported that he was again hospitalized in March 1955 for pneumonia at the Fort Leonard Wood hospital, which caused damage to his lung tissue and was discharged from the hospital seven weeks later.  He was later admitted to the 24th Division, 24th Medical Battalion Field Hospital in Korea with pneumonia in the winter of 1956 or 1957, which further damaged his lung tissue. 

In a September 2009 statement, a fellow service member, J.F.S., reported that he had enlisted in the Army with the Veteran in January 1955 and that they were sent to Fort Leonard Wood, Missouri that same month.  J.F.S. reported that, during basic training, the Veteran spent several weeks in the hospital with sinusitis and pneumonia and was not able to complete his basic training at the normal time.  He stated that when he was assigned to Fort Sam Houston in Texas, in March 1955, the Veteran was still in the hospital and that it took him two months longer to complete basic training due to sickness.  J.F.S. reported that they had kept in contact with each other since that time. 

An accompanying service personnel record to the September 2009 statement by J.F.S. reflects that he and the Veteran enlisted and were sent to Fort Leonard Wood, Missouri for basic training at the same time.

Unfortunately, the Veteran's complete service treatment records are not available for review, despite the RO's attempt to obtain them.  Certification of their unavailability was received from NPRC.  See VA Form 3101 dated in August 2009 and September 2009.  A formal finding of on the unavailability of these records was also made in an October 2009 VA Memorandum.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that the STRs are unavailable, the appeal must be decided upon the evidence of record.  

As noted above, the Veteran's service treatment records are not available.  The only service treatment report of record is an October 1957 separation examination, in which the Veteran's lungs and chest were found to be normal upon clinical evaluation. 

A VA record of hospitalization shows the Veteran underwent a tonsillectomy in March 1958, within a year of service discharge.  However, there is no indication that he had a need for continued or ongoing medical care due to any acute respiratory infections in the immediate years after service.  

Rather, the earliest relevant medical evidence is contained in an VA outpatient treatment record dated in March 1997, which shows the Veteran sought an evaluation of his lungs due to chest congestion and breathing problems.  He reported a history of asthma.  An entry dated in January 1999, shows the Veteran again reported lung problems, as well as a history of asbestos exposure over 40 years ago and farmer's lung.  The diagnosis was history of a questionable pneumonitis/asthma.  A January 2009, entry refers to findings from a CT scan which showed bilateral pleural thickening and emphysematous changes consistent with asbestosis.  The examiner noted the Veteran had a history of some asbestos exposure as a pipefitter in addition to a 10-pack a year cigarette history.

The remaining post-service medical records show treatment for a range of respiratory disorders variously diagnosed as lung nodules, COPD, asthma, emphysema, and bronchitis.  These records do not, in any way, suggest that any respiratory symptomatology originated during military service and none of the physicians specifically related it to service.  

The Veteran was provided a VA examination in March 2011 to determine the etiology of his current respiratory disorder(s).  At that time he gave a history of being hospitalized during boot camp for bronchitis, laryngitis, and pharyngitis.  He was also hospitalized in Korea for pneumonia.  The examiner noted that the only service treatment record was the October 1957 discharge physical which showed a normal examination.  The Veteran was told he had asthma in 1990 and was started on inhalers at that time.  He also indicated that he was told he had residual scarring of the lungs, but this was not confirmed on several chest X-rays or CT scan.  Instead a chest X-ray showed COPD with stable chest and no acute or active cardiopulmonary changes.  A CT scan of the chest showed multiple anterior and posterior left upper and left mid-lung pleural plaques, some of which were calcified and a solitary noncalcificed pleural plaque in the posteromedial right mid lung.  Pulmonary function tests showed evidence of mild obstruction.  A diagnosis of asthma was made.  The VA examiner found that there was no evidence to support the notion that the Veteran's asthma was the result of respiratory infections while in service.  

The examiner did not otherwise provide any rationale for his conclusion and examiner failed to consider the other diagnoses of respiratory conditions, including COPD, bronchitis, asbestosis, and pneumonitis as demonstrated in the VA medical records.  The examiner also failed to comment on the competent lay statement from J.F.S. regarding the Veteran's treatment for respiratory infections in service, and the January 1999 VA outpatient treatment report noting a reported history of asbestos exposure over 40 years earlier, as well as farmer's lung, which had been reported approximately 10 years prior to the Veteran's claim for service connection. 

Pursuant to a February 2012 Board remand, the RO obtained an additional VA examination in April 2012, in order to address inadequacies in the March 2011 VA examination.  After reviewing the entire claims file, obtaining history from the Veteran, performing the physical examination, reviewing the recent chest radiological and PFT reports, and conferring with the previous March 2011 VA physician, it was agreed that the Veteran did not have asthma, pneumonitis, or bronchitis.  Instead diagnoses of COPD and asbestosis were made.  The examiner noted that when seen in 1997 by VA the Veteran reported that he had been diagnosed with asthma the year before.  He was not on any inhalers at that time.  

The examiner concluded that the Veteran's lung conditions were less likely than not (less than 50 percent probability) incurred in or caused by any in-service injury, event or illness.  He noted the Veteran was a welder after service and explained that welding was an occupation associated with asbestos exposure with no evidence available to suggest that he was exposed to asbestos while on active duty.  The examiner also noted that, smoking, environmental factors, (particulate matters, dusts, gases, fumes, or organic antigens), atopy/increased responsiveness to allergens, antioxidant deficiency, and TB were all risk factors for COPD.  Although, the Veteran's records have been lost, the examiner saw no change on imaging studies that were related to previous infections.  The examiner essentially concluded that the Veteran's COPD was most likely etiologically related to his ten-pack per year history of smoking and history of allergies with findings of asbestosis (pleural plaques bilaterally, not just the left lung).  

This VA opinion is highly probative in that it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, he was able to fully address the salient question as to the origin of the Veteran's current respiratory disorder, diagnosed as asbestosis and COPD, and their relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.  

In this case, the Board is unable to attribute the post-service development of the Veteran's respiratory disorders, diagnosed as COPD and asbestosis to his military service.  While post-service treatment records indicate the presence of chronic respiratory disorder, there follows a lengthy period after service discharge in which there is no evidence of respiratory problems.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for respiratory problems during those 40 years after his service had ended in 1957, consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record is negative for medical opinions linking any current respiratory disorder to service.  See Hickson, supra.  

Consequently, the evidence of record does not provide any medical basis for holding that any respiratory disorder was incurred in service.  

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, or his complaints to healthcare providers.  The Board has also considered the supportive written statement from the former service member, who provided an account of the Veteran's in-service hospitalizations.  As noted previously, his primary assertion is that he developed chronic residuals of pneumonia during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that neither the Veteran nor the former service member who served with him are medical professionals, and therefore, their beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed respiratory disorder are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran and the former service member are both competent to attest to his having received treatment for various respiratory disorders during service, any opinion that the Veteran's current asbestosis and COPD were caused by service, is outweighed by the more thoroughly explained and detailed opinion of the 2012 VA physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran has also not offered any competent medical evidence to refute the unfavorable VA opinion, so it is uncontroverted.  

Given that the Veteran was likely hospitalized for various respiratory infections during service, the Board finds it much more reasonable to conclude that they were acute and transitory and completely resolved by the time of service discharge as evidenced by the October 1957 examination report.  Moreover, post-service medical records are negative for complaints, findings, or treatment of a respiratory disorder, for at least 40 years after military service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  To the extent that the Veteran's assertion that he was treated for pneumonia in the late 1950s or early 1960s and for respiratory problems/COPD by private and VA health care providers sometime between 1986 and 1993 (see VA Form 21-4142, received in August 2009) suggests continuity of symptomatology, the Board observes that the Veteran's separation examination is negative for any respiratory disability and the first post-service treatment records are dated years after service.  The Board also finds in this case that the assessments of the medical professional after service who found that current respiratory disability is not related to service respiratory infections are more probative than the Veteran's lay opinion.  Therefore, the Veteran's assertions, to the extent they are to be accorded some probative value, are far outweighed by the competent medical evidence of record.  See Jandreau supra & Buchanan supra.  

For the above reasons, the Board is of the opinion that it has fully discharged its obligation to evaluate and discuss all of the evidence that may be favorable to the Veteran as mandated by O'Hare, supra, and that case's progeny.  A preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic respiratory disorder, claimed as residuals of pneumonia, to include COPD and asbestosis, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


